Mr. JUSTICE EBERSPACHER specially concurring in part and dissenting in part: I consider that the case should be reversed, but do not agree that from evidence properly admissible at trial a conclusion would be justified that Guy Key intended to present a present interest in his son by means of the deed. In Riegel v. Riegel, 243 Ill. 626, 631, in addition to the language quoted, the court said: “The test in all cases is the intent with which the act or acts relied upon as equivalent or a substitute for actual delivery were done, and in determining the question whether a deed of voluntary settlement has been delivered, the grantor’s intention to vest title in the grantee is regarded as of more importance than the mere manual possession of the deed. * * * If there are other circumstances besides retention of the deed by the grantor to show that he did not intend it to operate immediately, the presumption in favor of delivery will be overcome.” (Emphasis supplied.) Here there is no competent evidence of manual delivery, nor is there any competent evidence that it was intended that title presently vest in the grantee. The most that could be inferred from the evidence is that as his father’s deputy of the box the son had a right to access to the box which contained the deed. That right of access was never exercised by the deputy during the lifetime of the father. There are here other circumstances to show the father did not intend the deed to operate immediately; he failed to make a manual delivery and he retained possession of and occupied the premises as his residence. This conduct destroyed whatever presumption of delivery that might be raised from the sons right of access to the box, or of delivery of voluntary settlement. Since there is no competent evidence that the father intended title to vest in his son, during the father’s lifetime, and the acts of both toward the property and deed were inconsistent with an intention for title to vest during his lifetime, I do not consider that in the absence of error in the admission of evidence, we would have been compelled to sustain the decision of the trier of the fact. In the absence of the erroneously admitted evidence, there is no evidence to support the judgment of the trial court, and we would be compeHed to reverse. Obviously all the evidence of delivery has been presented, and I am unable to conceive of the equity imposed by remanding for a new trial, since the error in every aspect was that made by the trial court at the instance of the son, who had surreptitiously procured the deed after the father’s death and recorded it, and thus forced the administrator to bring this action to properly protect the assets of the estate for both the creditors and heirs. I would reverse and remand for further proceedings.